Title: Elizabeth Smith Shaw to Abigail Adams, 24 June 1791
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill June 24th. 1791
As I am exceedingly grieved when I hear of the Indisposition of any of my Friends, so am I greatly rejoiced, when I hear of their Recovery—& am much gratified at hearing of yours my Sister— When Mr Shaw went to Boston we did not know of your arrival at Braintree—& since that, the Circumstances of the Parish, & Family would not admit of our leaving Home— I hope soon to have the pleasure of seeing my Brother, & my Sisters at Haverhill, I hope our Brother & Sister Cranch will accompany you— I long to see you all—
The Bitter, with the sweet we often experience in the course of our lives,—at some periods we find the portion much greater than at others— At present a gloom is spread over every other Enjoyment, by the severe illness of our worthy Friend Mr Thaxter— He was voilently seized with a pleurisy three weeks ago,— It never come to a proper Crisis, but we fear has thrown him into a Consumtive state, which must very speedily close the Scene—
I suppose you have heard of Mr Shaws Fathers Death His Head was silvered o’er with age, & he was fully ripe for the Harvest—a Harvest of immortal Joys, confered on those Servants, who have been faithful in the Vineyard of their Lord—
We have just heard that Sister Eunice is very sick with a Consumtion, if living— She was one of the best of Daughters, & of Sisters The whole care of the Family was devolved on her, which she managed with uncommon discretion, & Oeconomy— She was silently attentive to every want—& took the tenderest, & best Care of her aged Father— Her Brothers should arise, & praise her, for she has been a Mother to them. I am Glad her life was continued to smooth the Bed of Death, & close the Eyes of her venerable Parent— I trust she will soon join again his chearful Society, free from all the imperfections attendant upon humanity,—where Virtue has its full Reward—
Sister Smith was here about three weeks ago, & carried away my Betsy Smith, my Child—my Friend—& Companion— But I feel willing to sacrifice my own wants—for the sake of her advantage,— Hers is a time of Life, when young Ladies, can with the greatest satisfaction, ease, & pleasure visit their Friends, & I would not deprive her of the Benefit which I hope she will reap from it—
Cousin Thomas I hear looks cleverly— I feel as if it would do me good to see him— This hot weather makes me feeble—as it always did—
I believe Sister Cranch has forgot that I am living, for I have not had a Line from her these three months, or she is wholly absorbed in your charming company—must I forgive her?—
I am my Sister every yours with affection
Elizabeth Shaw—
